Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-16, and 18-21 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al. (US 20020135677, hereinafter Noro) in view of Morita (US 6611285), Uchida (US 5929904), and Tsunematsu (US 20160142680.)
claim 1, “A method of controlling a monitoring camera, performed by a user input/output (I/O) device that receives information of an event and a live-view video from the monitoring camera, the method comprising” Noro teaches (¶0069) a camera operation device for managing camera to be controlled; (¶0070) camera operation device has a graphical user interface (GUI) for operating; (¶0115 and ¶0104) cameras may be used for observing image of a desired location, in real time; (¶0075,¶0077 and Fig. 7) image display window displays images from the entrance camera which is currently sensing an image/the presence of a person (considered an event.)
As to “displaying the live-view video received from the monitoring camera on a first region of a display panel” Noro teaches (¶0074, ¶0081, ¶0138) method is performed, while observing an image that changes in correspondence with the camera operation; (Fig. 6, ¶0073, ¶0074, ¶0117) a user interface that displays the controls and in addition the image data received/sensed from the camera.
As to “displaying, on a second region of the display panel, a plurality of angle-range icons” Noro teaches (Fig. 6, ¶0069, ¶0072) camera console window, has buttons for panning, zooming, tilting angles of the camera and additional buttons 61, 63, 65, 67, 69, and 71 for instructing the image sensing directions (additional pan/tilt angles) and zoom ratios of specific objects to be sensed by the camera; (¶0089, ¶0138) the user start a camera control operation via the camera control user interface unit, the camera control user interface unit may allow pan, tilt, and zoom operation see Figs. 4 and 6.
assigned to the selected angle-range icon” Noro teaches (¶0091, ¶0140) that the control command transmitter transmits the control command received from the camera control user interface unit to the camera end system; (¶0099, ¶0141) the transmitted control command is received by the control command receiver of the camera end system, and controls the camera device in accordance with the instruction of the control command.
Noro alone does not teach that the angle-range icons are “corresponding to respective panning angle-ranges or respective tilting angle-ranges, the respective panning angle-ranges covering an entire angle range to which panning of the monitoring camera is executable and the respective tilting angle-ranges covering an entire angle range to which tilting of the monitoring camera is executable, each of the plurality of angle-range icons being assigned with an equal size of a panning angle-range or a tilting angle-range.” However, Morita teaches (Fig. 5 and 7:54-8:3) the possible range of a scroll bar is indicated by arrows (vertical and horizontal), the maximum ranges of vertical angle (tilt angle) and horizontal (pan angle) are set and in accordance with the particular ranges defined this way the amount of change in the viewing direction of the camera correspond to a particular amount of movement of the buttons 307a and 308a are determined; (13:38-14:19) movement across the scroll bars (e.g., each click of buttons 303, 304, 305, 306) is incremental and proportional/equal in size (e.g., 
Noro and Morita do not teach “wherein the plurality of angle-range icons comprise a first plurality of angle-range icons that are arranged in a first direction in the second region of the display panel,… the first plurality of angle-range icons being displayed simultaneously on the second region of the display panel.” However, Uchida teaches (Fig. 3- element 60 and 4:45-51) camera preset numbers are arranged in the lower region of the display, from left 60-1 to right 60-6; (Fig. 4 and 4:34-51) presets may be modified by user and set from a pan/tilt range between -100 and 100. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the real-time camera control system with a scroll bar as taught by Noro and Morita to navigate to their preferred viewing angle/view via a way that is intuitive/convenient to them.
Noro, Morita, and Uchida do not teach  “a panning angle-range or a tilting angle-range assigned to each of the first plurality of angle-range icons increases incrementally, by the equal size of the panning angle-range or the tilting angle-range between neighboring icons, in the first direction” Tsunematsu teaches (¶0032) preset image capturing position indicates an image capturing angle of view (pan, tilt, zoom positions); (Fig. 9 and ¶0108, ¶0101) the three camera panning presets increase incrementally by equal size from 45 to 0 to -45. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the real-time camera control system that has a scroll bar and preset numbers as taught by Noro, Morita, and Uchida to have presets of equal panning angle-range size as taught by Tsunematsu for the benefit of providing the maximum coverage of the surveilling area via the presets/cover a wide range.

Regarding claim 2, “The method of claim 1, wherein the representative angle is a center angle of the panning angle-range or tilting angle-range.” Noro teaches (¶0072) a home button for returning the camera to a predetermined front position (i.e., center angle) after being tilted/panned.

Regarding claim 3, “A computer-readable recording medium having recorded thereon a computer program for executing the method of claim 1.” Noro teaches (¶0209-¶0213) system/method is computer implemented.

Regarding claim 18, “The method of claim 1, wherein the plurality of angle-range icons comprise a second plurality of angle-range icons that are arranged in a second direction in the second region of the display panel, and a 

Regarding claim 21, Noro does not teach “The method of claim 1, wherein …angle-range icons include an N number of angle-range icons (N being an integer equal to or greater than 2), and each of the N number of angle-range icons is assigned with a panning angle-range or a tilting angle-range of which a size is obtained by dividing the entire angle range to which the panning or the tilting of the monitoring camera is executable by N.” Morita teaches (Fig. 5 and 7:54-8:3) the possible range of a scroll bar is indicated by arrows (vertical and horizontal), the maximum ranges of vertical angle (tilt angle) and horizontal (pan angle) are set and in accordance with the particular ranges defined this way the amount of change in the viewing direction of the camera correspond to a particular amount of movement of the buttons 307a and 308a are determined; 
Noro, Morita, and Uchida do not teach that “the plurality of” icons (i.e., the presets) are obtained by dividing the entire angle range. However, Tsunematsu teaches (¶0004 and ¶0064-¶0065) covering a wide range/entire range with a single image capturing device;  (¶0032) preset image capturing position indicates an image capturing angle of view (pan, tilt, zoom positions); (Fig. 9 and ¶0108, ¶0101) the three camera panning presets increase incrementally by equal size from 45 to 0 to -45. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the real-time camera control system that has a scroll bar and preset numbers as taught by Noro, Morita, and Uchida to have presets of equal panning angle-range size as taught by Tsunematsu for the benefit of providing the maximum coverage of the surveilling area via the presets/cover a wide range.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Noro, Morita, Uchida, and Tsunematsu in view of Mihara et al. (US 20140074932, hereinafter Mihara.)
Regarding claim 19 Noro, Morita, Uchida, and Tsunematsu do not teach “The method of claim 1, wherein the panning angle-ranges or the tilting angle-ranges of the plurality of angle-range icons cover a range of 00 to (+)180 and a range of 00 to (-)180°.” However, Mihara teaches (¶0078) a camera with a pan angle of -180 degrees to +180 degrees. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Noro, Morita, Uchida, and Tsunematsu that provides a scroll bar with adjustable pan and tilt ranges with a camera capable of -180 degree to +180 degree panning as taught by Mihara in order to capture images in every direction. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Noro, Morita, Uchida, and Tsunematsu in view of Cupal et al. (US 20070064097, hereinafter Cupal.)
Regarding claim 20, Noro alone does not teach “The method of claim 1, wherein …angle-range icons are assigned with the respective panning angle-ranges or the respective tilting angle-ranges without requiring a preset function to be performed.” However, Morita teaches (16:46-50) that the unit amount of change in the viewing direction per click can be set by a user to a desired value (i.e., not using x/10 step.) Therefore, it would have been obvious to a person 
Noro, Morita, Uchida, and Tsunematsu do not teach that the “the plurality of” are assigned with angle-ranges without requiring a preset function to be preformed. However, Cupal teaches (¶0019) user profile with preset settings and reverting back to default ptz settings. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the real-time camera control system that has a scroll bar and preset numbers as taught by Noro, Morita, Uchida, and Tsunematsu with the concept of default ptz settings as taught by Cupal to allow the system to provide the panning, tilting, and zooming desired by each user whilst having generic/guest settings available for use. 

Allowable Subject Matter
Claims 6-15 are allowed in view of Applicant’s arguments/amendments filed on 06/30/2020. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “when one of the plurality of angle-range icons is selected and a panning angle-range or tilting angle-range assigned to the selected angle-range icon includes a point that is not currently viewable on the display panel” and “based on the one of the plurality of angle-range icons being selected according to a second 
The closest prior art, Shet discloses (¶0038) forensic video search UI; (¶0039 and ¶0044) UI allows users to discover all events involving human and or non-human objects and their associated statistics (e.g., a count of the number of events) for a camera. However, the event information of Shet is not shown based on selection of an angle-range icon according to a second method or at or adjacent to the first angle-range icon.” Thus Shet either singularly or in combination fails to anticipate or render the above limitations obvious.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mock et al. (US 20130155178) – (Fig. 5) presets arranged in a horizontal row to control a PTZ camera
Belsarkar et al. (US 20130021433) - (¶0012 and ¶0077) alarm inputs are related to specific pan, tilt, zoom positions of cameras.
Niida (US 20160150193) – (Fig. 6B) preset tour setting window

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425